DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claims pending have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23, 25, 26, 30, 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 6,315,598 to Elliot et al. in view of CA2338449A1 patent publication (the ‘449 publication) and further in view of WO2008/056091A1 patent publication (the ‘091 publication).
Regarding claims 23, 25, 26, 45, Elliot teaches a telecommunications module, comprising: a housing including a main housing portion (26) defining a first transverse wall (54), a front wall (on right as illustrated in Fig. 11), a rear wall (curved wall on left in Fig. 11 and throughwhich a raceway 80 is inserted), a top wall (upper wall as illustrated in Fig. 11 having upper raceway insertion locations 76), and a bottom wall (lower wall as illustrated in Fig. 11 having lower raceway insertion locations, not numbered, symmetric to upper raceway insertion locations 76), cooperatively defining an interior 
Elliot does not teach using additional optical components located within the interior of the module adjacent the bottom wall of the main housing portion.  The ‘449 publication also teaches a fiber optic enclosure having connectors (91) and cable (300) exit disposed on its opposing sides (Fig. 13), optical components (a splice 350 and a splitter 351) adjacent to the bottom wall of the enclosure (since top/bottom are relative depending on a point of view and not specifically defined by the claim language, any wall near which the splice/splitter are may be considered the bottom wall), a plurality of spools 116 (Fig. 4) for facilitating cable management.  By combining Figs. 4 and 13, it can be seen that optical fibers are wound around an upper spool prior to exiting the enclosure to the optical cable 300 and therefore the upper spool must be located within the interior of the module for guiding cables extending between the optical component and the cable exit.  Implementing couplers splices and splitters inside the module allows additional cross-connect and interconnection functions between the optical cable and the plurality of optical connectors and it would have been obvious to one having ordinary skill in the art to 
Elliot further does not teach using snap fit means for fastening the module to an external piece of telecommunications equipment.  The ‘091 publication teaches a method of attaching two fiber optic enclosures (a wall box 30 and a gas block housing 100), wherein the gas block housing 100 comprises lugs 13 on a base element 10 are flexible cantilever arms extending from a front wall of the housing 100 (Fig. 9) in a direction generally parallel to an axis established by front and rear walls of the housing or a cable therein), the flexible cantilever arm defining a free end (having a recess) that extends away from the main housing portion to an exterior of the telecommunication module for interfacing with and providing a snap fit connection with another piece of telecommunications equipment (the wall box having locking teeth 31 corresponding to the recesses on the lugs) that is separate from the telecommunications module for removably mounting the telecommunications module to the piece of telecommunications equipment, wherein the flexible cantilever arm is configured to be deflected to permit withdrawal of the telecommunications module from the piece of telecommunications equipment to which the telecommunications module is mounted (the end of the lugs 13 displaces so that the teeth and the recesses and engage and disengage each other, thus allowing the wall box 30 and the housing 100 to attach and detach as needed via a secure snap fit means).  It thus would have been obvious to one having ordinary skill in the art to modify Elliot’s invention by adding the snap fit lugs 13 to the exterior of the telecommunication module, and the corresponding teeth in the telecommunications equipment external the module, as suggested by ‘091 publication, in order to quickly attach the optical module, without having to use additional fastener as is known in the art.
Regarding claim 30, Elliot teaches a connector holder 36 having a plurality of openings for inserting connectors 38 as illustrated.  
Claims 32, 33, 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elliot et al. and the ‘449 publication and the ‘091 publication as applied to claim 23 above, and further in view of U.S. PGPub 2005/0281510 to Vo et al.  Regarding claim 32, Elliot teaches the telecommunication module enclosure comprising the rear wall for receiving the optical cable but not crimp holders.  Vo also teaches an fiber optic cable 20 and a plug assembly 22, which passes through a connector port 24 located on a wall 26 of an enclosure, wherein the optical cable further comprises strength components 38 terminated with in the plug assembly, a crimp body 40 of two half shells secured around the strength components and a crimp band 42 holding the two shells together, each of the crimp band (crimp holder) defined a circular slot through which an optical transmission component 32 pass, and wherein the crimp band slides over the crimp body during installation (Fig. 5).  It would have been obvious to one having ordinary skill in the art to modify Elliot’s invention by using additional crimp parts as described by Vo for the optical cable so that parts of the cables may be secured together properly as is taught by Vo.
Further regarding claims 33, 35, since the invention disclosed in the ‘449 publication suggests using a plurality of lower holes 72 for receiving a plurality of cables arranged in a row parallel to a cover 76 and a transverse wall (opposing rear wall 56), a plurality of respective crimp holders for the plurality of cables would also be arranged in the same direction in the invention suggested by Elliot in view of the ‘449 publication.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177.  The examiner can normally be reached on 9AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLIE Y PENG/Primary Examiner, Art Unit 3649